307 So. 2d 24 (1975)
In re Alan Ivan TICHANSKY
v.
Susan O. TICHANSKY.
Ex parte Alan Ivan Tichansky.
SC 1102.
Supreme Court of Alabama.
January 23, 1975.
B. G. Minisman, Jr., and R. Clifford Fulford, Birmingham, for petitioner.
No brief for respondent.
MADDOX, Justice.
Petition of Alan Ivan Tichansky for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Tichansky v. Tichansky, 54 Ala.App. 209, 307 So. 2d 20.
Writ denied.
HEFLIN, C.J., and COLEMAN, HARWOOD and McCALL, JJ., concur.